Exhibit 10.2 BUILD-A-BEAR WORKSHOP, INC. RESTRICTED STOCK & NON-QUALIFIED STOCK OPTION AGREEMENT Date of Grant: Employee: No. of Shares of Restricted Stock: No. of Shares Subject to Option: Exercise Price of Option: $ This Agreement will certify that the employee named above (“ Employee ”) is awarded the total number of restricted shares of common stock, $0.01 par value per share (the “ Common Stock ”), of Build-A-Bear Workshop, Inc. (the “ Company ”) designated above (the “ Restricted Stock ”), and an option to purchase the number of shares of Company Common Stock designated above (the “ Option ”), pursuant to the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, as amended through the date hereof (the “ Plan ”), as of the date indicated above (the “ Grant Date ”) and subject to the terms, conditions and restrictions in the Plan and those set forth below. Any capitalized, but undefined, term used in this Agreement shall have the meaning ascribed to it in the Plan. Employee’s electronic acceptance within 60 days on his/her personal Merrill Lynch account constitutes Employee’s acceptance of this award and acknowledgement of Employee’s agreement to all the terms, conditions and restrictions contained in the Plan and this Agreement. If the Employee does not accept this award on his/her personal Merrill Lynch account within 60 days of the Date of Grant, the Employer may revoke this grant. BUILD-A-BEAR WORKSHOP, INC. By: /s/ Sharon Price John Sharon Price John Chief Executive Officer Terms andConditions A.Terms and Conditions Applicable to Restricted Stock 1.
